DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extension part of the sling that is movable in a telescoping manner must be shown or the feature(s) canceled from the claim(s).  Figure 6 shows extension part 18a, however, it is unclear how the extension part is movable in a telescoping manner. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haapaniemi et al. (WO 2018011459 A1) in view of Pirttiniemi (US 20160167923 A1, Applicant’s cited prior art).
	Regarding claim 1, Haapaniemi et al. teach:
An elevator arrangement having an elevator comprising an elevator car (elevator car 2, figure 2) including: 
	a floor (floor of elevator car 2, figure 2); 
	a roof frame (perimeter around roof 2a, figure 4) having an opening (opening 2c, figure 4), the opening of the roof frame extending an entire length (from front to back) and an entire width (from left to right as shown in figure 4) of the elevator car; 
	a covering member (roof 2a, figure 4); and 
	an extension space (vertical space between roof 2a in the open position and the top of the elevator car 2, as shown in figure 4) defined by the roof frame and the covering member and extending a height of the elevator car (roof 2a in the open position extends the height of car 2) during construction time use (roof 2a is open during maintenance mode, i.e. construction time), 
	wherein the extension space extends from the opening of the roof frame to the covering member (see figure 4),
	wherein the covering member forms an entire roof of the elevator car (roof 2a forms the entire roof of elevator car 2). 
	Haapaniemi et al. do not teach:
wherein the elevator car is attached to a sling, and wherein the sling includes an extension part that is movable in a telescoping manner and extends entirely around the extension space.
	However, Pirttiniemi teaches:
An elevator arrangement, and
	a sling (car frame 1, figure 3), and wherein the sling includes an extension part (upper left and right modules 12 and cross beam 6, figure 3) that is movable in a telescoping manner (paragraph [0061], lines 2-3, “adjustable connections between the modules are telescopic connections”).
	The combination of Haapaniemi et al. and Pirttiniemi teaches:
the extension part of the sling extends entirely around the extension space (in the combination the extension parts upper modules 12 and beam 6 of Pirttiniemi would extend entirely around the sides and top of the extension space of Haapaniemi et al.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the car of Haapaniemi et al. with a sling as taught by Pirttiniemi to support the elevator car and allow attachment of necessary elevator components such as guide shoes, hoisting ropes, and braking mechanisms. The telescopic sling would also provide protection of the extension space.
	Regarding claim 2, Haapaniemi et al. further teach:
wherein the extension space (between top of elevator car 2 and roof 2a in open position) is arranged to form an additional transportation space for long construction parts or elements (the open roof allows for long parts or materials to be loaded into the elevator car 2). 
	Regarding claim 10, Haapaniemi et al. further teach:
wherein the elevator arrangement includes an elevator shaft (shaft 1c, figure 3), and wherein when the elevator car is at its uppermost position there is a distance between the covering member (2a) and a top of the elevator shaft (ceiling 1d, see figures 2 and 3).  

Response to Arguments
	Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive. On page 5 of the Remarks, Applicant argues that the extension part of Mizuno is not part of the sling as recited in presently amended claim 1. This argument is moot as the current rejection does not rely upon Mizuno. Applicant’s amendment necessitated the new grounds of rejection based on the clarification in presently amended claim 1 that “the sling includes an extension part” as opposed to the limitation of presently cancelled claim 16, rejected in the non-final rejection of June 24, 2022, which stated “an extension part is attached to the sling”.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654